United States Court of Appeals
                     For the First Circuit


No. 17-1125

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        JOSEPH E. CLARK,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                             Before

                    Lynch, Stahl, and Barron,
                         Circuit Judges.


     Peter J. Cyr for appellant.
     Julia M. Lipez, Assistant U.S. Attorney, with whom Richard W.
Murphy, Acting U.S. Attorney, was on brief, for appellee.


                         January 3, 2018
             STAHL, Circuit Judge.        Joseph Clark appeals from the

district court's denial of his motion to suppress drug evidence

found on his person during a traffic stop. Clark claims that after

Officer Christopher McGoon stopped a vehicle in which Clark was a

passenger for a traffic violation, McGoon unreasonably extended

the duration of the traffic stop and thereby violated his rights

under the Fourth Amendment.       Clark also challenges the district

court's ruling that the drug evidence found during the resulting

patdown search, which the government concedes was unlawful, did

not need to be excluded because of the inevitable discovery

exception to the exclusionary rule.         After careful consideration,

we affirm.

                                     I.

             On July 20, 2015, McGoon, a Saco Police Department

officer, stopped a vehicle for erratic driving and for running a

red light.    At the time of the stop, McGoon had been with the Saco

Police Department for approximately one year and had previously

served in the military.      Megan Maietta was driving the vehicle and

Clark was her sole passenger.

             McGoon requested identification from Maietta, and she

provided her Maine driver's license and a damaged copy of her car's

registration.       McGoon    then    asked    Clark   if   he   had   any

identification. Clark said he did not have a Maine identification,

although he claimed he had had an identification issued by the


                                  - 2 -
state of Georgia, but he did not have it with him because he had

lost it.    McGoon asked Clark how long he had lived in Maine, and

Clark answered five years.     Clark identified himself as "Joseph

Leo Clark."    Clark volunteered that his birthdate was August 6,

1986.

            McGoon returned to talking with Maietta.     According to

McGoon, if Clark thereafter had remained silent, he would have

made no further inquiry into Clark's identity.         However, Clark

interrupted the conversation with Maietta and voluntarily provided

McGoon with his social security number and age.    McGoon heard the

first three numbers of Clark's social security number as "256,"

but recordings of the stop show that Clark actually said a number

beginning with "257."     Clark said he was twenty-six years old,

which was inconsistent with the birthdate he had provided shortly

before.1    Below, McGoon testified that Clark was "speaking softly

and looking straight ahead rather than turning to look at him,"

and that he was having "considerable difficulty hearing [Clark],

particularly when there was passing traffic, and had to ask him

several times to speak up."    United States v. Clark, No. 2:15-CR-

187-GZS, 2016 WL 3945131, at *2 (D. Me. July 19, 2016), aff'd, No.

2:15-CR-187-GZS, 2016 WL 4532062 (D. Me. Aug. 29, 2016).




        1
       If Clark had been born on August 6, 1986, he would have been
twenty-eight years old at the time of the stop.


                                - 3 -
              Three-and-a-half minutes after the initial stop, McGoon

went to his cruiser to verify Maietta's and Clark's identities.

McGoon quickly verified Maietta's information, but his electronic

search of the database found no match for Clark.                 Based on the

lack    of    a   match,   as   well   as   Clark's   failure   to    have   Maine

identification despite having been a resident for five years,

McGoon became concerned that Clark was trying to conceal his

identity.

              Six-and-a-half minutes after the initial stop, McGoon

returned to the car to confirm Clark's information.                  McGoon spent

one minute asking Clark for additional information about where he

lived and any past contact he may have had with police.                      During

this follow-up questioning, Officer Adam Linden arrived at the

scene.       After one minute of questioning, Clark told McGoon that

his birthdate was August 25, 1986.               Surprised by the different

birthdate, McGoon asked Clark to confirm the date a third time.

Clark became agitated and said, in a louder voice, "August 5, of

'86."    Clark, 2016 WL 3945131, at *2.

              Soon thereafter, Officer Robyn Stankevitz radioed McGoon

and Linden with a partial match for a Joseph Eugene Clark, a

resident of Scarborough, Maine with a birthdate of August 25, 1983

and with three active arrest warrants, who fit Clark's general

description.




                                       - 4 -
          Having received this information, McGoon and Linden

returned to the car once again and asked Clark to repeat his

identifying information.   Clark provided the same social security

number he provided earlier, but this time, McGoon heard Clark begin

with the numbers "257."      Still mistakenly believing Clark had

previously offered a social security number beginning with "256,"

McGoon accused Clark of providing false information and told him

that he was going to be detained "until we can figure this out."

Clark, 2016 WL 3945131, at *3.     McGoon ordered Clark out of the

car and handcuffed him.    Neither officer frisked Clark or noticed

anything to indicate that Clark had a weapon.    Clark denied that

he was Joseph Eugene Clark and repeated that his middle name was

"Leo."

          Stankevitz radioed again and warned McGoon that Joseph

Eugene Clark reportedly carried a firearm.    Stankevitz also sent

a photograph of Joseph Eugene Clark.    Because of the image's low

quality, McGoon could not determine whether the picture was of

Clark and requested that Stankevitz come to the scene to identify

Clark.

          Approximately twenty minutes after the initial stop,

Stankevitz and a newly hired officer in training, Officer Nathan

Paradis, arrived at the scene.     Stankevitz felt sure that Clark

was the same Joseph Eugene Clark in the photograph and advised

McGoon to take Clark back to the station to be fingerprinted.


                                - 5 -
McGoon called the station and the sergeant on duty asked whether

Clark had been frisked.      Saco Police Department protocol requires

officers to pat down a suspect before placing the suspect in a

cruiser.     When the suspect arrives at the station, the suspect is

searched more thoroughly.

             Paradis conducted the patdown search of Clark.          During

the patdown, Paradis felt a bump in Clark's waistband.             Paradis

pulled out the object, which turned out to be two plastic bags of

heroin and ecstasy.       The officers declared Clark under arrest and

placed him in McGoon's cruiser, where he was transported back to

the station.

             On November 4, 2015, a grand jury indicted Clark on one

count   of   possession    with   intent   to   distribute   a   controlled

substance in violation of 21 U.S.C. § 841(a)(1).             Clark filed a

motion to suppress, arguing that the officer's seizure of him and

search of his waistband violated the Fourth Amendment.                 The

magistrate judge recommended that the motion to suppress be denied

and, over Clark's objection, the district court affirmed the

recommendation.    Clark timely appeals.

                                    II.

             In our review of a district court's ruling on a motion

to suppress, "we examine its findings of fact for clear error and

its conclusions of law de novo."       United States v. Fernandez, 600




                                   - 6 -
F.3d 56, 58 (1st Cir. 2010).2     We first consider whether McGoon

unconstitutionally extended the stop by inquiring into Clark's

identity.

             "A traffic stop constitutes a seizure of 'everyone in

the vehicle' for purposes of the Fourth Amendment and thus must be

supported by reasonable suspicion that a traffic violation has

occurred."     United States v. Chaney, 584 F.3d 20, 24 (1st Cir.

2009) (quoting Brendlin v. California, 551 U.S. 249, 255 (2007)).

Once the police stop a vehicle, "the tolerable duration of police

inquiries . . . is determined by the seizure's 'mission'--to

address the traffic violation that warranted the stop and attend

to related safety concerns."    Rodriguez v. United States, 135 S.

Ct. 1609, 1614 (2015) (citations omitted).     In carrying out the

seizure's "mission," an officer is also permitted to undertake

those "ordinary inquiries incident to [the traffic] stop," id. at

1615 (quoting Illinois v. Caballes, 543 U.S. 405, 408 (2005)),

which include "checking the driver's license, determining whether

there are outstanding warrants against the driver, and inspecting

the automobile's registration and proof of insurance."   Id.




     2 Because the district court adopted the magistrate judge's
recommended decision, we treat the factual findings and
conclusions of law of the magistrate judge the same as we would
those of the district court. See United States v. Young, 835 F.3d
13, 15 n. 1 (1st Cir. 2016).


                                - 7 -
             In addition, due to the "inherent dangers of a traffic

stop," the police may request identification from passengers in

the vehicle, so long as those requests "do not measurably extend

the duration of the stop."      Chaney, 584 F.3d at 26.       "Although the

[Supreme] Court has not explicitly held that an inquiry into a

passenger's identity is permissible, its precedent inevitably

leads to that conclusion."      Fernandez, 600 F.3d at 61 (emphasis in

original); see Hiibel v. Sixth Judicial Dist. Court, 542 U.S. 177,

186 (2004) ("Obtaining a suspect's name in the course of a Terry

stop serves important government interests.          Knowledge of identity

may inform an officer that a suspect is wanted for another offense,

or has a record of violence or mental disorder.").

             After McGoon returned to the vehicle, he questioned

Clark about his identity for one minute, at which point Clark

provided not one, but two dates of birth inconsistent with the

date he initially gave McGoon.            Clark concedes that once he

provided     this   set   of   inconsistent    birthdates,     McGoon    had

reasonable suspicion to continue questioning him.             He therefore

focuses his challenge on the one minute period of questioning.

             The magistrate judge found that McGoon did not need

reasonable    suspicion   to   justify   his   one   minute   of   follow-up

questions.    The magistrate judge viewed the follow-up questions as

"part and parcel of the original identification request."            Clark,

2016 WL 3945131, at *8.         The magistrate judge noted that the


                                  - 8 -
follow-up questions "did not prolong the traffic stop, which McGoon

testified would have taken a total of about 15 to 20 minutes for

purposes of issuing Maietta a summons had she been the vehicle's

sole occupant."   Id.

          We agree that McGoon's one minute of follow-up questions

did not violate Clark's Fourth Amendment rights.    McGoon did not

expand the scope of his original questions; he merely asked Clark

to repeat his name and date of birth because he reasonably believed

that there was a chance he had misheard Clark the first time.   As

the magistrate judge found, Clark was "speaking softly and looking

straight ahead rather than turning to look at him," and McGoon was

having "considerable difficulty hearing him . . . and had to ask

him several times to speak up." Clark, 2016 WL 3945131, at *2.

Moreover, McGoon followed up with Clark because he was unable to

verify Clark's information, including the information Clark had

offered up voluntarily and not in response to any question.     In

McGoon's experience, it was unusual "that someone who claimed to

have had a state identification could not be found through an

online search of the 'cross-agency' database."   Id.

          "Traffic stops are 'especially fraught with danger to

police officers,' so an officer may need to take certain negligibly

burdensome precautions in order to complete his mission safely."

Rodriguez, 135 S. Ct. at 1616 (quoting Arizona v. Johnson, 555
U.S. 323, 330 (2009)) (internal citations omitted).       Asking a


                              - 9 -
passenger, for one minute, to confirm identifying information he

has already volunteered to the officer is one of these negligibly

burdensome precautions justified by the unique safety threat posed

by traffic stops.       Accordingly, given the circumstances of this

case,    McGoon's   one-minute      of   follow-up    questioning    did   not

unlawfully prolong the traffic stop.

                                     III.

            We   turn   next   to   Clark's   claim    that   the   inevitable

discovery exception to the exclusionary rule should not apply to

the evidence found during the patdown search.                 On appeal, the

government concedes that Officer Paradis exceeded the proper scope

of a patdown search, but contends that the district court properly

applied the inevitable discovery rule.

            When applying the inevitable discovery rule, "we ask

three questions: first, whether the legal means by which the

evidence would have been discovered was truly independent; second,

whether the use of the legal means would have inevitably led to

the discovery of the evidence; and third, whether applying the

inevitable discovery rule would either provide an incentive for

police    misconduct      or    significantly        weaken   constitutional

protections."     United States v. Almeida, 434 F.3d 25, 28 (1st Cir.

2006).   Clark focuses his argument solely on the third prong, for

he admits that he would have been searched more thoroughly at the

police station, whereby the drugs would have been discovered


                                    - 10 -
through independent and lawful means.     Clark claims the patdown

was not performed to protect officer safety, but was performed

solely to find identification on him.

          Clark faces a major hurdle: the magistrate judge found

that the officers conducted the patdown search because they were

reasonably concerned for their safety.           The magistrate judge

determined the officers "had mixed motives" for conducting the

patdown search, concluding that they searched Clark both because

they wanted to find identification on him and because they were

concerned for their safety.   Clark, 2016 WL 3945131, at *10.     The

magistrate judge also found that the problems with the patdown

search, including its illegal scope, "appear[] to have resulted

from officer inexperience," noting that "McGoon neglected to frisk

the defendant when handcuffing him; Linden, who was even less

experienced than McGoon, did not inform him of the oversight; and

Paradis, who performed the frisk, was an officer in training."

Id. at *12.

          "[W]e will overturn a district court's factual findings

after a suppression hearing 'only if, after reviewing all of the

evidence, we have a 'definite and firm conviction that a mistake

has been committed.'"   United States v. Henderson, 463 F.3d 27, 32

(1st Cir. 2006) (quoting United States v. Ivery, 427 F.3d 69, 72

(1st Cir. 2005)).   We see no such error here.    The magistrate judge

credited Officer Paradis's testimony that he was significantly


                               - 11 -
concerned for his safety because of the firearm warning associated

with       Joseph   Eugene   Clark.       The   magistrate   judge   interpreted

McGoon's request to Stankevitz to "have him pat him down or see if

he has an ID" to reflect a concern for officer safety and a desire

to obtain identification. Clark, 2016 WL 3945131, at *10 (emphasis

in original).

               Under these circumstances, we will not disturb what

appears       to    have     been   the    magistrate    judge's     credibility

determination of the testimony presented.               See Ivery, 427 F.3d at

72 ("Where evaluations of witnesses' credibility are concerned, we

are especially deferential to the district court's judgment."

(quoting United States v. Jones, 187 F.3d 210, 214 (1st Cir.

1999))).       It was not clearly erroneous for the magistrate judge to

find that the patdown was motivated in part by legitimate officer

safety concerns. Because Clark raises no other arguments regarding

the inevitable discovery rule, we need go no further.3


       3
       In his opening brief, Clark focuses solely on attacking the
magistrate judge's finding that the officers were concerned for
their safety.   He does not, for example, discuss the potential
implications of a "mixed motive" search, whereby officers
undertake a search for both permissible and impermissible reasons.
Having failed to raise the issue to us, we will not reach out to
address it. United States v. Arnott, 758 F.3d 40, 45 n. 6 (1st
Cir. 2014). We note, however, that the magistrate judge also found
that it was officer inexperience that led to the overly broad
patdown search. See United States v. Pardue, 385 F.3d 101, 108
(1st Cir. 2004) ("[T]he record suggests that any Fourth Amendment
violation was unintentional, and is clear that application of the
inevitable discovery doctrine in this case does not create an
incentive for future police misconduct.").


                                      - 12 -
                               IV.

          For the reasons discussed above, we affirm the decision

of the district court.




                             - 13 -